Exhibit 10.2

 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “[ * ]” BRACKETED ASTERISKS DENOTE SUCH OMISSIONS.

 

CONFIDENTIAL

 

[ * ] SUPPLY AGREEMENT

 

This [ * ] SUPPLY AGREEMENT (hereinafter referred to as the “Supply Agreement”),
effective as of the date of last signature herein (“Effective Date”) is made and
entered into by and among (i) CombiMatrix Corporation, which is a corporation
organized under the law of the state of Delaware and has a primary business
address located at 6500 Harbour Heights Parkway, Suite 303, Mukilteo, Washington
98275 (hereinafter referred to as “CombiMatrix”) and (ii) Illumina, Inc., which
is a corporation organized under the law of the state of Delaware and has a
primary business address located at 9885 Towne Centre Drive, San Diego, CA
92121-1975  (hereinafter referred to as “Illumina”).

 

AGREEMENT

 

In consideration of the mutual covenants, agreements, representations,
warranties, and conditions contained herein, the Parties hereby agree as
follows:

 


1.              DEFINITIONS.


 


1.1                               THE TERM “PARTIES” MEANS COMBIMATRIX AND
ILLUMINA, AND “PARTY” MEANS EITHER COMBIMATRIX OR ILLUMINA.


 


1.2                               THE TERM “FIELD OF USE” IS DEFINED TO BE [ *
].


 

1.3                               The term “QC Test” is defined to be procedures
set forth on Exhibit B.

 

1.4                               The term “Indemnitees” is defined in
Section 9.2.

 

1.5                               The term “[ * ] Exclusivity” is defined in
Section 3.7.

 

1.6                                 The term “[ * ]” means [ * ].

 

1.7                               Additional terms and phrases are as defined in
Exhibit D.

 


2.              TERM; TERMINATION.


 


2.1                               THE “TERM” BEGINS ON THE EFFECTIVE DATE AND
ENDS ON THE END DATE. THE “END DATE” IS [ * ], UNLESS TERMINATED EARLIER AS
PERMITTED IN THIS SUPPLY AGREEMENT, OR EXTENDED LONGER AS THE PARTIES MAY
MUTUALLY AGREE IN A WRITTEN AMENDMENT TO THIS SUPPLY AGREEMENT, IN WHICH CASE
THE END DATE IS THE ACTUAL DATE OF TERMINATION OF THIS SUPPLY AGREEMENT.


 

2.2                               Each Party has the right to terminate this
Supply Agreement earlier than the natural End Date stated in Section 2.1, upon
(i) material breach of this Supply Agreement by the other Party, provided the
non-breaching Party provides written notice of the material breach to the
breaching Party and the breaching Party does not cure the breach within thirty
(30) days after the

 

1

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “[ * ]” BRACKETED ASTERISKS DENOTE SUCH OMISSIONS.

 

CONFIDENTIAL

 

date that the notice is sent, in which case the non-breaching Party has the
right to provide written notice of termination effective immediately or on a
date set forth in the notice of termination, (ii) the institution of proceedings
in receivership, bankruptcy, or insolvency by or against the other Party or an
assignment for the benefit of creditors or dissolution or liquidation of the
other Party’s business whether voluntarily or by a third party, or
(iii) pursuant to Section 19.2 (force majeure), provided the Party having the
right to terminate this Supply Agreement provides written notice of termination
effective immediately or on a date set forth in the notice. All parties have the
right to relief in equity and/or law for breach of this Supply Agreement.

 

2.3                               Subject to Section 3.5, Illumina has the right
to terminate this Supply Agreement earlier than the natural End Date upon [ * ]
prior written notice to CombiMatrix.

 

2.4                               In the event that the Parties extend this
Supply Agreement beyond the natural End Date, CombiMatrix will have the right to
terminate this Supply Agreement upon sixty (60) days prior written notice to
Illumina if Illumina does not submit purchase orders that in the aggregate (with
its Affiliates) total [ * ] over any one year extension period beginning on the
first day of the first extension period. For clarity, this Section 2.4 is not
applicable during the first year of this Supply Agreement.

 

2.5                               Notwithstanding anything herein to the
contrary, in the event of termination or expiration of this Supply Agreement for
any reason, including for default by a Party, the Parties shall have no further
rights and obligations to each other under this Supply Agreement, other than the
continuing rights and obligations set forth in this Section 2.5. Termination or
expiration does not relieve either Party of any liability or obligation that
accrued hereunder prior to the date of such termination nor preclude either
Party from pursuing all rights and remedies it may have hereunder or at law or
in equity with respect to any breach of this Supply Agreement, nor prejudice
either Party’s right to obtain performance of any obligation. All rights and
obligations of the Parties set forth herein that expressly or by their nature
survive the expiration or termination of this Supply Agreement, including
confidentiality and payment obligations, and Sections 3.2, 3.4, 4-6, 8-18, 19
(except for 19.2), and C1 (only second sentence), C3, C7, and C8 shall continue
in full force and effect subsequent to and notwithstanding the expiration or
termination of this Supply Agreement, until they are satisfied, or by their
nature, expire and shall bind the Parties and their legal representatives,
successors, and permitted assigns.

 


3.              SUPPLY; RIGHTS; LIMITATIONS.


 


3.1                               SUPPLY OF [ * ]. COMBIMATRIX AGREES TO SUPPLY
[ * ] TO ILLUMINA AND ITS AFFILIATES FOR USE IN THE FIELD OF USE ACCORDING TO
THE PRICING GIVEN IN EXHIBIT A AND THE TERMS AND CONDITIONS SET FORTH IN THIS
SUPPLY AGREEMENT, INCLUDING IN THIS SECTION 3 AND EXHIBIT C.


 


3.2                               LICENSE TO [ * ]. UNDER PATENT RIGHTS AND KNOW
HOW RIGHTS, AND PURSUANT TO PAYMENT FOR [ * ] ACCORDING TO THIS SUPPLY
AGREEMENT, COMBIMATRIX HEREBY GRANTS TO ILLUMINA AND ITS AFFILIATES THE
ROYALTY-FREE PERPETUAL RIGHT TO USE AND HAVE USED [ * ] IN AND FOR THE FIELD OF
USE THROUGHOUT THE WORLD. FOR CLARITY, THE LICENSE IN THIS SECTION 3.2 DOES NOT
GRANT ILLUMINA OR ITS AFFILIATES OR ANY PARTY OTHER THAN COMBIMATRIX THE RIGHT
TO PRACTICE UNDER PATENT RIGHTS OR KNOW HOW RIGHTS OUTSIDE THE FIELD OF USE OR
THE RIGHT TO

 

2

--------------------------------------------------------------------------------



 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “[ * ]” BRACKETED ASTERISKS DENOTE SUCH OMISSIONS.

 

CONFIDENTIAL

 


MANUFACTURE OR HAVE MANUFACTURED [ * ]. FOR ADDITIONAL CLARITY, EXCEPT AS
EXPLAINED IN THE PREVIOUS SENTENCE, THE LICENSE IN THIS SECTION 3.2 PERMITS
ILLUMINA AND ITS AFFILIATES TO MAKE, HAVE MADE, SELL, HAVE SOLD, OFFER FOR SALE,
HAVE OFFERED FOR SALE, USE, HAVE USED, IMPORT, AND HAVE IMPORTED ILLUMINA
PRODUCTS, AND NOTHING IN THIS SUPPLY AGREEMENT WILL LIMIT THE RIGHTS OF ILLUMINA
AND ITS AFFILIATES TO CONFER RIGHTS OF USE AND RESALE UPON ANY PARTY THAT
PURCHASES OR OTHERWISE RECEIVES AN ILLUMINA PRODUCT FROM ILLUMINA OR AN
AFFILIATE THEREOF. FOR FURTHER CLARITY, ANY ADDITIONAL RIGHTS WITH RESPECT TO
PATENT RIGHTS AND KNOW HOW RIGHTS THAT COMBIMATRIX MAY GRANT TO ILLUMINA AND ITS
AFFILIATES ARE IN SEPARATE AGREEMENTS BETWEEN THE PARTIES IF AND WHEN SUCH
AGREEMENTS ARE EXECUTED.


 


3.3                               PRICING UPDATES. COMBIMATRIX AGREES THAT, UPON
ILLUMINA’S REQUEST, IT WILL ENTER INTO GOOD-FAITH NEGOTIATIONS WITH ILLUMINA TO
UPDATE THE PRICING IN EXHIBIT A TO INCLUDE PRICING FOR [ * ].


 


3.4                               QC TEST. IF A [ * ] PASSES THE QC TEST LISTED
IN EXHIBIT B, THEN IT IS JUDGED TO BE ACCEPTABLE AND MAY NOT BE RETURNED TO
COMBIMATRIX FOR REFUND.


 


3.5                               PURCHASE ORDER COMMITMENT. ILLUMINA AGREES TO
SUBMIT PURCHASE ORDERS ITSELF OR BY ITS AFFILIATES FOR [ * ] THAT, IN THE
AGGREGATE OVER THE PERIOD BEGINNING ON THE EFFECTIVE DATE AND ENDING ON [ * ],
TOTAL [ * ]. FOR CLARITY, ILLUMINA MAY SUBMIT PURCHASE ORDERS THAT EXCEED THE [
* ] MINIMUM. UPON TERMINATION OF THE SUPPLY AGREEMENT BEFORE [ * ] UNDER
SECTIONS 2.1, 2.2 (IF COMBIMATRIX IS THE TERMINATING PARTY), 2.3, OR 19.2,
ILLUMINA SHALL PAY TO COMBIMATRIX A NON-REFUNDABLE AMOUNT THAT IS EQUAL TO [ * ]
MINUS THE SUM OF ALL AMOUNTS ALREADY PAID BY ILLUMINA OR ITS AFFILIATES, OR
ALREADY COMMITTED TO BE PAID, TO COMBIMATRIX UP TO THE END DATE, FOR THE SUPPLY
OF [ * ] UNDER THIS SUPPLY AGREEMENT. FOR CLARITY, TERMINATION OF THIS SUPPLY
AGREEMENT AT ANY TIME AFTER ILLUMINA HAS PAID TO COMBIMATRIX THE SUM OF [ * ] OR
MORE FOR PURCHASE OF [ * ] UNDER THIS SUPPLY AGREEMENT SHALL NOT REQUIRE ANY
ADDITIONAL PAYMENT BY ILLUMINA, OTHER THAN AMOUNTS OWED UNDER OUTSTANDING
PURCHASE ORDERS. ANY POST-TERMINATION PAYMENT DUE PURSUANT TO THIS SECTION 3.5
SHALL BE MADE WITHIN THIRTY (30) DAYS AFTER THE END DATE.


 


3.6                               [ * ] AND CUSTOM KIT. ILLUMINA AGREES THAT A [
* ] CAN BE USED TO CREATE ONE OR MORE CUSTOM KITS OF [ * ] (I.E., USES INCLUDED
IN ALL CUSTOM KITS MADE FROM THAT [ * ]).  IF ILLUMINA SELLS MORE THAN ONE
CUSTOM KIT MADE FROM A PARTICULAR [ * ], FOR EACH CUSTOM KIT SOLD BEYOND THE
FIRST CUSTOM KIT (I.E, FOR THE 2ND AND EACH HIGHER CUSTOM KIT SOLD), ILLUMINA
WILL PAY AN “EXTRA-KIT AMOUNT” TO COMBIMATRIX.  IN THE FIRST 12 MONTH PERIOD
STARTING ON THE EFFECTIVE DATE, THE EXTRA-KIT AMOUNT IS [ * ].  IN EACH
SUCCESSIVE 12-MONTH PERIOD, THE EXTRA-KIT AMOUNT IS [ * ] THAN IN THE PREVIOUS
12-MONTH PERIOD.


 


3.7                               OPTION FOR [ * ]EXCLUSIVITY. ILLUMINA HAS A [
* ] PERIOD THAT STARTS ON THE EFFECTIVE DATE AND ENDS [ * ] AFTER THE EFFECTIVE
DATE TO PURCHASE [ * ] EXCLUSIVITY.  [ * ]

 

3

--------------------------------------------------------------------------------



 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “[ * ]” BRACKETED ASTERISKS DENOTE SUCH OMISSIONS.

 

CONFIDENTIAL

 


[ * ].  ILLUMINA CAN PURCHASE [ * ] EXCLUSIVITY [ * ].  IF AND WHEN PURCHASED, [
* ] EXCLUSIVITY TERMINATES IF ILLUMINA PURCHASES LESS THAN A ROLLING TWO QUARTER
AVERAGE OF [ * ] WORTH OF COMBIMATRIX PRODUCTS IN ANY QUARTER STARTING FROM THE
TIME [ * ] EXLUSIVITY STARTS AND CONTINUING ON THEREAFTER. ILLUMINA WILL BE
GIVEN THE CHANCE TO MAKE UP ANY SHORTFALL IN PURCHASE WITHIN [ * ] AFTER THE END
OF THE QUARTER IN ORDER TO MAINTAIN [ * ] EXCLUSIVITY.  THIS ADDITIONAL PURCHASE
COUNTS IN THE SHORTFALL ROLLING AVERAGE PERIOD BUT NOT OUTSIDE THE SHORTFALL
ROLLING-AVERAGE PERIOD (I.E., NEXT PERIOD’S ROLLING AVERAGE) — I.E., NO DOUBLE
COUNTING. IF [ * ] EXCLUSIVITY BEGINS DURING A QUARTER, THE [ * ] PURCHASE
MINIMUM WILL BE PRORATED ACCORDINGLY. [ * ]. “[ * ] EXCLUSIVITY” IS DEFINED AS
THE [ * ] OF [ * ] BY COMBIMATRIX TO ILLUMINA AND ITS AFFILIATES AND COMBIMATRIX
NOT ENTERING INTO AGREEMENTS WITH [ * ] WHERE COMBIMATRIX IS A SUPPLIER OF [ * ]
FOR [ * ], WHEREIN THE [ * ] ARE USED IN [ * ] PRODUCTS [ * ].


 


3.8                               AUDIT AND INSPECTION.  ILLUMINA OR ITS
DESIGNEE SHALL HAVE THE RIGHT TO INSPECT, AUDIT AND/OR TEST ALL [ * ] OR
SERVICES ORDERED HEREUNDER, AND THE FACILITIES IN WHICH THEY ARE PRODUCED OR
OFFERED, AT REASONABLE TIMES BEFORE, DURING AND/OR AFTER MANUFACTURE OR
PERFORMANCE AS WELL AS AFTER DELIVERY OR PERFORMANCE. IF ANY INSPECTION OR TEST
IS MADE ON COMBIMATRIX’S PREMISES, IT SHALL BE DONE AT A DATE AND TIME MUTUALLY
AGREEABLE, AND ILLUMINA SHALL PROVIDE COMBIMATRIX WITH AT LEAST FIFTEEN (15)
BUSINESS DAYS ADVANCE NOTICE PRIOR TO SUCH INSPECTION. COMBIMATRIX SHALL PROVIDE
REASONABLE FACILITIES AND ASSISTANCE FOR THE SAFETY AND CONVENIENCE OF
ILLUMINA’S INSPECTORS IN SUCH MANNER AS SHALL NOT UNREASONABLY HINDER OR DELAY
COMBIMATRIX’S PERFORMANCE HEREUNDER.   IN THE EVENT OF A NONCONFORMANCE OR AN
ISSUE DURING AN INSPECTION OR AUDIT, ILLUMINA MAY, AT ILLUMINA’S SOLE
DISCRETION, SEND COMBIMATRIX A WRITTEN NOTICE REQUESTING THAT COMBIMATRIX
PROVIDE A WRITTEN CORRECTIVE AND PREVENTATIVE ACTION PLAN TO ILLUMINA (THE
“CORRECTIVE AND PREVENTATIVE ACTION PLAN”).  THE CORRECTIVE AND PREVENTATIVE
ACTION PLAN SHALL BE SUBMITTED TO ILLUMINA WITHIN TEN (10) BUSINESS DAYS OF SUCH
NOTICE AND SHALL INCLUDE EITHER (1) A DESCRIPTION OF THE REASONS FOR THE
NON-CONFORMITY OR DEFECT AND THE ACTIONS COMBIMATRIX HAS TAKEN OR WILL TAKE TO
REDUCE THE LIKELIHOOD THAT A SIMILAR NON-CONFORMITY OR DEFECT WILL NOT OCCUR IN
A FUTURE SHIPMENT OF [ * ] TO ILLUMINA OR (2) IF COMBIMATRIX BELIEVES THAT THERE
IS NO NONCONFORMANCE, ISSUE, NONCONFORMITY, OR DEFECT, AN EXPLANATION OF WHY
COMBIMATRIX FEELS THAT IT IS IN COMPLIANCE WITH ITS RESPONSIBILITIES UNDER THIS
SUPPLY AGREEMENT.  ILLUMINA MAY NOT REQUEST MORE THAN TWO SUCH INSPECTIONS PER
YEAR.  EACH INSPECTION MAY NOT LAST MORE THAN FIVE BUSINESS DAYS.  COMBIMATRIX
IS NOT OBLIGATED TO DEVOTE MORE THAN 80 MAN HOURS OF WORK BY ITS PERSONNEL OR
AGENTS DURING EACH INSPECTION.  ILLUMINA WILL REIMBURSE COMBIMATRIX FOR ANY
MATERIALS OR REAGENTS EXPENDED AT ILLUMINA’S REQUEST DURING AN INSPECTION. 
COMBIMATRIX, IN ITS SOLE DISCRETION, SHALL PICK WHICH OF ITS PERSONNEL AND/OR
AGENTS ARE INVOLVED IN AN INSPECTION.  SUCH INSPECTIONS ARE LIMITED TO PORTIONS
OF COMBIMATRIX FACILITIES AND PROCESSES USED TO PRODUCE [ * ] UNDER THIS SUPPLY
AGREEMENT.

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “[ * ]” BRACKETED ASTERISKS DENOTE SUCH OMISSIONS.

 

CONFIDENTIAL

 


4.              INVENTIONS.

 


4.1                               EXCEPT AS OTHERWISE STATED, ANY INVENTION,
DISCOVERY, INNOVATION, IMPROVEMENT, SUGGESTION, ADDITION, OR IDEA, WHETHER
PATENTABLE OR NOT, THAT IS MADE OR ARISES UNDER THIS SUPPLY AGREEMENT, IS AN
“INVENTION”. EACH PARTY RETAINS TITLE TO AND ALL RIGHTS IN AND TO ANY INVENTION,
PATENT, OR OTHER INTELLECTUAL PROPERTY RIGHT THAT ARISES FROM PERFORMANCE OF THE
PARTIES’ RESPECTIVE OBLIGATIONS OR RIGHTS UNDER THIS SUPPLY AGREEMENT, SUBJECT
TO THE TERMS AND CONDITIONS OF ANY AGREEMENT IN PLACE BETWEEN A PARTY AND THAT
PARTY’S RESPECTIVE EMPLOYEES, AGENTS, AND/OR CONTRACTORS, WHEREIN SUCH AGREEMENT
PERTAINS TO INVENTIONS AND ASSIGNMENT OF RIGHTS RELATED THERETO. INVENTORSHIP IS
DETERMINED BY APPLICABLE PATENT LAW. ILLUMINA RETAINS ALL INTELLECTUAL PROPERTY
RIGHTS PERTAINING TO THE CUSTOM CONTENT IN A [ * ].


 

4.2                               Except as otherwise stated herein, if any
Invention arises under this Supply Agreement from the joint inventive
contribution of Illumina and CombiMatrix, it is a “Joint Invention” and is
jointly owned by Illumina and CombiMatrix. The Parties are jointly responsible
for all costs and expenses associated with any Joint Invention. The Parties
shall determine which of them shall manage prosecution of any Patent directed to
a Joint Invention, where the determination will be based on the subject matter
of the Joint Invention and the Party whose expertise is most aligned with that
Joint Invention. Each Party has (i) the right to be informed of the patent
status of a Joint Invention, of which status includes the right to receive all
substantive correspondence to and from a patent office and (ii) a right to have
its comments and requests regarding the Joint Invention considered by the
managing Party with good faith and reason; the managing Party agrees to manage
the prosecution in a manner that recognizes and respects the rights of the other
Party. A Party has the right to discontinue paying costs and fees associated
with prosecution of a patent application or an issued patent for any Joint
Invention, provided that a Party who discontinues paying such costs will no
longer have the right to participate in prosecution decisions regarding that
Joint Invention and the other Party will have no obligation to keep that Party
informed of prosecution matters regarding that Joint Invention. Other than as
expressly stated in this Section 4.2, neither Party has any obligation to
account to the other Party for a Joint Invention.

 

4.3                               Rights of CombiMatrix in Inventions pertaining
to [ * ] in the Field of Use are included within Patent Rights or Know How
Rights, as the case may be, and are subject to the license in Section 3.2.
CombiMatrix is not granted (expressly or implied) any license or other right
under any intellectual property owned by or licensed to Illumina or its
Affiliates, except for rights in Joint Inventions as provided in Section 4.2.

 


5.              CONFIDENTIALITY.


 


5.1                               TO THE EXTENT PERMITTED BY LAW, EACH PARTY
AGREES TO TREAT IN CONFIDENCE, AND NOT DISCLOSE TO ANY INDIVIDUAL OR ENTITY
(EXCEPT AS PERMITTED HEREIN), FOR A PERIOD BEGINNING ON THE EFFECTIVE DATE AND
ENDING THREE YEARS AFTER THE END DATE, ANY WRITTEN INFORMATION PROVIDED TO IT BY
THE OTHER PARTY UNDER THIS SUPPLY AGREEMENT THAT IS STAMPED “CONFIDENTIAL,” (OR
WITH A SIMILAR DESIGNATION) (“CONFIDENTIAL INFORMATION”), EXCEPT FOR INFORMATION
THAT (I) WAS PREVIOUSLY KNOWN TO THE RECEIVING PARTY OTHER THAN FROM DISCLOSURE
BY THE DISCLOSING PARTY, (II) IS OR BECOMES PUBLICLY AVAILABLE THROUGH NO FAULT
OF THE RECEIVING PARTY, (III) IS DISCLOSED TO THE RECEIVING PARTY BY A THIRD
PARTY WHO HAS THE RIGHT TO DISCLOSE THAT INFORMATION WITHOUT BREACHING A
CONFIDENTIALITY OBLIGATION TO THE OTHER PARTY, (IV) IS INDEPENDENTLY DEVELOPED
BY THE RECEIVING PARTY WITHOUT ANY

 

5

--------------------------------------------------------------------------------



 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “[ * ]” BRACKETED ASTERISKS DENOTE SUCH OMISSIONS.

 

CONFIDENTIAL

 


RELIANCE ON THE INFORMATION PROVIDED BY THE PROVIDING PARTY, OR (V) IS REQUIRED
TO BE DISCLOSED BY LAW, COURT ORDER, RULE, OR REGULATION, PROVIDED THAT PROMPTLY
AFTER BECOMING AWARE OF THE REQUIREMENT FOR DISCLOSURE PURSUANT TO THIS PART
(V), AND PRIOR TO ANY DISCLOSURE, THE PARTY WHO IS REQUIRED TO MAKE THE
DISCLOSURE NOTIFIES THE OTHER PARTY AND ASSISTS THAT OTHER PARTY IN ANY LAWFUL
EFFORTS IT MAY UNDERTAKE TO LIMIT, RESTRICT, OR CANCEL THE REQUIREMENT TO
DISCLOSE AND, THEREAFTER, ONLY DISCLOSES THAT AMOUNT OF INFORMATION THAT IS
NECESSARY TO MEET THE REQUIREMENT.


 


5.2                               ANY ORAL DISCLOSURES BETWEEN THE PARTIES SHALL
BE IDENTIFIED AS BEING CONFIDENTIAL BY WRITTEN NOTICE DELIVERED TO THE OTHER
PARTY WITHIN 30 DAYS AFTER THE DATE OF THE ORAL DISCLOSURE AND SHALL BE INCLUDED
IN CONFIDENTIAL INFORMATION ACCORDINGLY.


 

5.3                               A receiving Party may use Confidential
Information only as necessary to further the objectives of this Supply
Agreement. A receiving Party shall protect the Confidential Information using at
least the same degree of care it uses to protect its own Confidential
Information, but in no event shall it use less than reasonable care. A receiving
Party has the right to disclose the Confidential Information to its employees,
Affiliates, agents, directors, officers, and representatives provided that any
such individual needs to have the Confidential Information to further the
objectives of this Supply Agreement and has signed a written agreement of
nondisclosure and limited use, of which agreement must have terms no less
stringent than those set forth herein.

 

5.4                               A receiving Party shall promptly return any
Confidential Information upon the request of the other Party; however, it may
retain one copy of returned Confidential Information in its legal files only to
ensure compliance with this Supply Agreement.

 


6.              NOTICES.


 


6.1                               ALL NOTICES, REQUESTS, DEMANDS, AND OTHER
COMMUNICATIONS REQUIRED HEREUNDER SHALL BE IN WRITING AND ARE DEEMED TO HAVE
BEEN GIVEN IF DELIVERED OR MAILED BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
OR DELIVERED BY HAND OR BY MESSENGER TO THE PERSON NAMED BELOW ON THE DATE SUCH
NOTICE, REQUEST, DEMAND, OR OTHER COMMUNICATION IS RECEIVED BY THE PARTY TO WHOM
THEY ARE SENT:


 

(i)                                     if to CombiMatrix, to:

 

CombiMatrix Corporation

6500 Harbour Heights Parkway, Suite 303

Mukilteo, WA 98275

Attention: CEO

cc: General Counsel

Facsimile: 425-493-2010

 

(ii)                                  if to Illumina, to:

 

Illumina, Inc.

9885 Towne Centre Drive

San Diego, CA 92121-1975

Attention: Vice President, Business Development

cc: General Counsel

Facsimile: 858-202-4766

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “[ * ]” BRACKETED ASTERISKS DENOTE SUCH OMISSIONS.

 

CONFIDENTIAL

 


7.              AMENDMENT.


 


7.1                               NO AMENDMENT, ALTERATION, OR MODIFICATION OF
THE TERMS OF THIS SUPPLY AGREEMENT IS VALID UNLESS MADE IN WRITING AND SIGNED BY
DULY AUTHORIZED REPRESENTATIVES OF THE PARTIES.


 


7.2                               ANY VALID AMENDMENT, ALTERATION, OR
MODIFICATION OF THIS SUPPLY AGREEMENT BECOMES A PART OF THE ORIGINAL SUPPLY
AGREEMENT.


 


8.              PREVIOUS AGREEMENTS; ENTIRE AGREEMENT.


 


8.1                               EXCEPT FOR THE CONFIDENTIALITY AGREEMENT
BETWEEN THE PARTIES, EFFECTIVE OCTOBER 9, 2008, OF WHICH AGREEMENT IS APPLICABLE
ON ITS TERMS, THIS SUPPLY AGREEMENT, INCLUDING ALL EXHIBITS AND VALID
AMENDMENTS, SUPERSEDES ANY AND ALL AGREEMENTS, EITHER ORAL OR WRITTEN, BETWEEN
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER OF THIS SUPPLY AGREEMENT AND
CONTAINS ALL THE COVENANTS AND AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER OF THIS SUPPLY AGREEMENT. NOTWITHSTANDING THE FOREGOING, THE
PARTIES MAY HAVE ENTERED INTO OR MAY IN THE FUTURE ENTER INTO OTHER AGREEMENTS
THAT RELATE TO COMBIMATRIX TECHNOLOGY BUT NOT TO THE SUPPLY RIGHTS AND
OBLIGATIONS OF THIS SUPPLY AGREEMENT.


 


8.2                               THIS SUPPLY AGREEMENT MAY NOT BE CONTRADICTED
BY EVIDENCE OF ANY PRIOR OR CONTEMPORANEOUS STATEMENTS OR AGREEMENTS.


 


8.3                               NO PARTY HAS BEEN INDUCED TO ENTER INTO THIS
SUPPLY AGREEMENT BY, NOR IS ANY PARTY RELYING ON, ANY REPRESENTATION,
UNDERSTANDING, AGREEMENT, COMMITMENT, OR WARRANTY OUTSIDE THOSE EXPRESSLY SET
FORTH IN THIS SUPPLY AGREEMENT.


 


9.              LIABILITY; INDEMNIFICATION.


 


9.1                               THE INDEMNIFICATION AND LIABILITY PROVISIONS
OF SECTIONS 9.2, 9.3, AND 9.4 ARE APPLICABLE TO THIS SUPPLY AGREEMENT ONLY TO
THE EXTENT THE INDEMNIFICATION PROVISIONS IN EXHIBIT C ARE NOT APPLICABLE.


 

9.2                               Indemnification. Subject to Sections 9.1, 9.3,
and 9.4, each Party (as first Party) shall defend, indemnify and hold harmless
the other Party (as second Party) and its Affiliates, officers, directors,
employees, agents and representatives (collectively with the indemnified Party,
the “Indemnitees”) from and against any and all third party claims, actions,
demands, judgments, expenses, damages, and awards (including, without
limitation, liability for court costs and reasonable fees of attorneys and other
professionals), collectively “Claims”, brought or to which the second Party is
subject as a direct result of (a) the gross negligence or intentional wrongdoing
of the first Party, (b) breach of this Supply Agreement, including breach of
Section 9.3 or any misrepresentation or breach of a warranty, by a first Party,
or (c) only with respect to

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “[ * ]” BRACKETED ASTERISKS DENOTE SUCH OMISSIONS.

 

CONFIDENTIAL

 

Illumina as a first party and CombiMatrix as a second party, the manufacture or
sale of a [ * ] comprising Custom Content specified by Illumina or its
Affiliates. For clarity, CombiMatrix has no obligation to determine if [ * ]
ordered by Illumina as Custom Content are subject to third-party intellectual
property rights.

 

9.3                               The obligation of the first Party to defend,
indemnify and hold harmless set forth herein is conditioned upon (i) prompt
written notice to the first Party of any Claim for which indemnification is
sought, (ii) complete control of the defense and settlement thereof by the
indemnifying first Party, (iii) cooperation of the Indemnitees in such defense,
and (iv) the terms and conditions of this Supply Agreement. The first Party is
responsible for all indemnification costs and expenses, including reimbursement
of reasonable costs and expenses of the second Party.

 

9.4                               Limit on Liability. NOTWITHSTANDING ANY
PROVISION IN THIS SUPPLY AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER FOR LOST PROFITS, DATA, OR BUSINESS, OR FOR ANY
INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, EXEMPLARY, OR CONSEQUENTIAL DAMAGES OF
ANY KIND ARISING OUT OF OR IN CONNECTION WITH THIS SUPPLY AGREEMENT, HOWEVER
CAUSED AND ON ANY THEORY OF LIABILITY (WHETHER IN CONTRACT, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, OR OTHERWISE). THE TOTAL AND CUMULATIVE LIABILITY
OF A PARTY ARISING UNDER OR IN CONNECTION WITH THIS SUPPLY AGREEMENT SHALL IN NO
EVENT EXCEED [ * ], PROVIDED, HOWEVER, THAT THIS LIMIT ON LIABILITY SHALL NOT
APPLY TO THE EXTENT THE LIABILITY IS A DIRECT RESULT OF THE GROSS NEGLIGENCE,
BAD FAITH, WILLFUL DEFAULT, BREACH, OR MISCONDUCT OF THAT PARTY. THE LIMITATIONS
SET FORTH IN THIS SECTION SHALL APPLY EVEN IF A PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, AND NOTWITHSTANDING ANY FAILURE OF ESSENTIAL
PURPOSE OF ANY LIMITED REMEDY.

 


10.       ASSIGNMENT.


 


10.1                        THIS SUPPLY AGREEMENT IS BINDING UPON AND INURES TO
THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS.


 


10.2                        THIS SUPPLY AGREEMENT AND THE RIGHTS, BENEFITS, OR
OBLIGATIONS HEREUNDER SHALL NOT BE ASSIGNED OR DELEGATED IN WHOLE OR IN PART BY
EITHER PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD, DELAYED, OR REQUIRE ANY ADDITIONAL
CONTRACTUAL CONSIDERATION, EXCEPT THAT EITHER PARTY MAY ASSIGN THIS SUPPLY
AGREEMENT TO AN AFFILIATE WITHOUT THE NEED FOR CONSENT OF THE OTHER PARTY, BUT
WILL PROVIDE NOTICE OF THE ASSIGNMENT NO LATER THAN THIRTY (30) DAYS AFTER SUCH
ASSIGNMENT. FOR CLARITY, COMBIMATRIX WILL PROVIDE WRITTEN NOTICE AND OBTAIN
ILLUMINA’S CONSENT BEFORE ASSIGNING THIS SUPPLY AGREEMENT TO ANY PARTY,
INCLUDING AN AFFILIATE, THAT WOULD GIVE ILLUMINA THE RIGHT TO [ * ]

 

8

--------------------------------------------------------------------------------



 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “[ * ]” BRACKETED ASTERISKS DENOTE SUCH OMISSIONS.

 

CONFIDENTIAL

 


[ * ] IS IN EFFECT AT THE TIME OF THE ASSIGNMENT.


 


10.3                        ANY PURPORTED ASSIGNMENT OR DELEGATION OTHER THAN IN
ACCORDANCE WITH THIS SECTION IS VOID AND INEFFECTIVE FOR ALL PURPOSES.


 


11.       CONFIDENTIALITY OF AGREEMENT TERMS.


 


11.1                        SUBJECT TO CONTRARY LAW, REGULATION, OR COURT ORDER,
THE PARTIES AGREE TO MAINTAIN THE TERMS OF THIS SUPPLY AGREEMENT IN CONFIDENCE,
EVEN IF NOT TANGIBLY MARKED WITH A CONFIDENTIAL MARKING, UNDER THE TERMS AND
CONDITIONS OF ARTICLE 5.


 


12.       WARRANTIES; LACK OF WARRANTY


 

12.1                        CombiMatrix represents and warrants the following:
(i) it is duly authorized to grant the rights and licenses it grants to Illumina
and its Affiliates under this Supply Agreement, (ii) it is the owner of the
Patent Rights and Know How Rights, and (iii) as of the Effective Date,
CombiMatrix does not have rights (by ownership or license) to any intellectual
property other than Patent Rights and Know How Rights, wherein such intellectual
property would be infringed by the practice by Illumina, its Affiliates, or its
customers of the rights granted under Section 3.2 of this Supply Agreement.

 


12.2                        EXCEPT AS EXPRESSLY STATED IN THIS SUPPLY AGREEMENT,
INCLUDING EXHIBIT C, COMBIMATRIX MAKES NO WARRANTIES OR REPRESENTATIONS
WHATSOEVER, INCLUDING, WITHOUT LIMITATION, EXPRESS OR IMPLIED WARRANTIES OF
NONINFRINGEMENT, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE AND ALL
SUCH WARRANTIES AND ANY RELATED WARRANTIES ARE EXPRESSLY DISCLAIMED.


 


13.       PARAGRAPH HEADINGS; INTERPRETATION; COUNTERPARTS.


 


13.1                        PARAGRAPH HEADINGS ARE INSERTED HEREIN SOLELY FOR
CONVENIENCE AND SHALL NOT BE CONSTRUED AS PART OF THIS SUPPLY AGREEMENT.


 


13.2                        THE TERMS “SHALL” AND “WILL” ARE USED SYNONOMOUSLY;
ANY USE OF “FOR EXAMPLE” IS UNDERSTOOD TO BE A NON-LIMITING EXAMPLE; ANY USE OF
“INCLUDING” IS UNDERSTOOD TO BE FOLLOWED BY “BUT NOT LIMITED TO” EVEN IF THAT
PHRASE IS NOT WRITTEN; THE SINGULAR AND PLURAL TERMS ARE SYNONOMOUS EXCEPT AS
THE CONTEXT OTHERWISE REQUIRES; THE SUPPLY AGREEMENT SHALL NOT BE INTERPRETED
FOR OR AGAINST EITHER PARTY MERELY BECAUSE A PARTY DRAFTED THIS SUPPLY
AGREEMENT.


 


13.3                        THE PARTIES MAY EXECUTE THIS SUPPLY AGREEMENT IN
COUNTERPARTS, AND EACH COUNTERPART IS DEEMED AN ORIGINAL, AND ALL COUNTERPARTS,
AS A COLLECTIVE, CONSTITUTE ONE AGREEMENT.

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “[ * ]” BRACKETED ASTERISKS DENOTE SUCH OMISSIONS.

 

CONFIDENTIAL

 


14.       WAIVER.

 


14.1                        NO TERM OR CONDITION OF THIS SUPPLY AGREEMENT IS
DEEMED TO HAVE BEEN WAIVED, AND THERE IS NO ESTOPPEL AGAINST THE ENFORCEMENT OF
ANY PROVISION OF THIS SUPPLY AGREEMENT, EXCEPT BY WRITTEN INSTRUMENT OF THE
PARTY WHO HAS THE RIGHT TO GRANT SUCH WAIVER OR ESTOPPEL.


 


14.2                        NO SUCH WRITTEN WAIVER IS DEEMED A CONTINUING WAIVER
UNLESS SPECIFICALLY STATED THEREIN, AND EACH SUCH WAIVER SHALL OPERATE ONLY AS
TO THE SPECIFIC TERM OR CONDITION WAIVED AND DOES NOT CONSTITUTE A WAIVER OF
SUCH TERM OR CONDITION FOR THE FUTURE OR AS TO ANY ACT OTHER THAN THAT
SPECIFICALLY WAIVED.


 


15.       SEVERABILITY.


 


15.1                        IF, FOR ANY REASON, ANY PROVISION OF THIS SUPPLY
AGREEMENT IS HELD IN WHOLE OR IN PART TO BE INVALID, ILLEGAL, OR UNENFORCEABLE,
SUCH INVALIDITY, ILLEGALITY, OR UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER
PROVISION OF THIS SUPPLY AGREEMENT, AND EACH SUCH OTHER PROVISION SHALL, TO THE
FULL EXTENT CONSISTENT WITH THE LAW, CONTINUE IN FULL FORCE AND EFFECT, AND THE
INVALID, ILLEGAL, OR UNENFORCEABLE PROVISION OR PART THEREOF SHALL, TO THE
EXTENT POSSIBLE, BE CONSTRUED TO EFFECT ITS ORIGINAL INTENT.


 


16.       GOVERNING LAW.


 


16.1                        THIS SUPPLY AGREEMENT IS DEEMED ENTERED INTO IN, AND
SHALL BE INTERPRETED, CONSTRUED, PERFORMED, AND ENFORCED IN ALL RESPECTS IN
ACCORDANCE WITH, THE LAWS OF WASHINGTON STATE.


 


17.       OFFICIAL LANGUAGE.


 


17.1                        THE OFFICIAL LANGUAGE OF THIS SUPPLY AGREEMENT IS
ENGLISH.


 


17.2                        DOCUMENTS OR NOTICES NOT ORGINALLY WRITTEN IN
ENGLISH WILL HAVE NO EFFECT UNDER THIS SUPPLY AGREEMENT UNTIL THEY HAVE BEEN
TRANSLATED INTO ENGLISH AND THEN TRANSMITTED TO THE RECEIVING PARTY.


 


17.3                        THE ENGLISH TRANSLATION SHALL BE THE CONTROLLING
FORM OF DOCUMENT OR NOTICE.


 


18.       AUTHORITY.


 


18.1                        EACH PARTY REPRESENTS AND WARRANTS THAT IT IS DULY
AUTHORIZED TO ENTER INTO THIS SUPPLY AGREEMENT AND THAT IN SO DOING IT IS NOT IN
VIOLATION OF THE TERMS OR CONDITIONS OF ANY CONTRACT OR OTHER AGREEMENT TO WHICH
IT MAY BE A PARTY.


 

19. Additional Terms.

 

19.1                        No Third-Party Beneficiaries.  Nothing in this
Supply Agreement is intended to or shall confer upon any person who is not a
party to this Supply Agreement any rights, benefits or remedies of any nature
whatsoever under or by reason of this Supply Agreement, nor shall any

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “[ * ]” BRACKETED ASTERISKS DENOTE SUCH OMISSIONS.

 

CONFIDENTIAL

 

such person be entitled to assert any claim hereunder, other than the rights
granted to an Affiliate of Illumina including under Section 3.2.

 

19.2        Force Majeure.  Neither Party is responsible for any failure to
perform or delay attributable in whole or in part to any cause beyond its
reasonable control, including but not limited to fire, flood, tornado,
earthquake, hurricane, lightning, government actions, actual or threatened acts
of war, terrorism, civil disturbance or insurrection, sabotage, labor shortages
or disputes not particular to a Party, failure or delay in delivery by such
Party’s suppliers or subcontractors, transportation difficulties, shortage of
energy, raw materials or equipment.  In the event of any such delay, the date of
delivery or performance shall, at the request of the Party affected by the force
majeure, be deferred for a period equal to the time lost by reason of the
delay.  Notwithstanding the foregoing, if such delay lasts for a period of three
(3) months or more, the Party not affected by the force majeure is entitled to
terminate this Supply Agreement effective immediately by providing written
notice.

 

19.3        Bankruptcy.  For purposes of Section 365(n) of Title 11 of the
United States Code, as amended, and any foreign equivalents thereof (“Bankruptcy
Code”), all rights and licenses granted under this Supply Agreement are licenses
of rights to “intellectual property” as such term is used in the Bankruptcy
Code.  In the event of the commencement of bankruptcy proceedings by or against
a Party under the Bankruptcy Code, that Party agrees that the other Party shall
retain and may fully exercise all of such licensed rights under this Supply
Agreement (including any license granted hereunder) and all of its rights and
elections under the Bankruptcy Code.

 

19.4        Relationship of the Parties.  The Parties are independent
contractors and are engaged in the operation of their own respective
businesses.  Nothing contained in this Supply Agreement shall be construed as
creating a partnership, joint venture, or agency relationship between the
Parties or, except as otherwise expressly provided in this Supply Agreement, as
granting either Party the authority to bind or contract any obligation in the
name of or on the account of the other Party or to make any statements,
representations, warranties, or commitments on behalf of the other Party.

 

19.5        Publicity; Use of Names.  Each Party shall obtain the prior written
consent of the other on all press releases or other public announcements
relating to this Supply Agreement, including its existence or its terms.
CombiMatrix agrees that it will not publicly disclose that it has entered into
this Supply Agreement with Illumina or otherwise use the name of Illumina or its
Affiliates, without the prior written consent of Illumina.  Illumina agrees that
it will not publicly disclose that it has entered into this Supply Agreement
with CombiMatrix or otherwise use the name of CombiMatrix or its Affiliates,
without the prior written consent of CombiMatrix.  Notwithstanding any of the
foregoing, if required by law, including without limitation by the U.S.
Securities and Exchange Commission or any stock exchange or Nasdaq, then a Party
may issue a press release or other public announcement regarding this Supply
Agreement or any products developed and/or commercialized hereunder provided
that the other Party has received prior written notice of such intended press
release or public announcement if practicable under the circumstances, and an
opportunity to seek a protective order if practicable under the circumstances,
and the Party subject to the requirement includes

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “[ * ]” BRACKETED ASTERISKS DENOTE SUCH OMISSIONS.

 

CONFIDENTIAL

 

in such press release or public announcement only such information relating to
this Supply Agreement or any products developed and/or commercialized hereunder
as is required by such law.

 


IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS SUPPLY AGREEMENT EFFECTIVE AS
OF THE DATE LAST WRITTEN BELOW BY THEIR DULY AUTHORIZED REPRESENTATIVES.

 

CombiMatrix Corporation:

 

Signature:

 

 /s/ Amit Kumar

 

Printed Name:

 

 Amit Kumar, Ph.D.

 

Title:

 

 President & CEO

 

Date:

 

 September 29, 2009

 

 

 

 

 

Illumina, Inc.:

 

 

Signature:

 

 /s/ Joel McComb

 

Printed Name:

 

 Joel McComb

 

Title:

 

 Senior Vice President and General Manager

 

Date:

 

 September 29, 2009

 

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “[ * ]” BRACKETED ASTERISKS DENOTE SUCH OMISSIONS.

 

CONFIDENTIAL

 

Exhibit A:  Pricing

 

[ * ]

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “[ * ]” BRACKETED ASTERISKS DENOTE SUCH OMISSIONS.

 

CONFIDENTIAL

 

[ * ]

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “[ * ]” BRACKETED ASTERISKS DENOTE SUCH OMISSIONS.

 

CONFIDENTIAL

 

Exhibit B:  QC Test

 

[ * ]

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “[ * ]” BRACKETED ASTERISKS DENOTE SUCH OMISSIONS.

 

CONFIDENTIAL

 

Exhibit C

 

Additional Terms and Conditions for Supply of [ * ]

 

C1.          Purchase Orders; Specifications.

 

C1.1a      Illumina or its Affiliates will order [ * ] by submitting a purchase
order that will include the Custom Content of each [ * ] to be supplied and the
timing and particulars for delivery of same. (Reference to Illumina in this
Exhibit C is understood to be Illumina or its Affiliate, as applicable.) The [ *
] for each [ * ] ordered hereunder will be Confidential Information of Illumina
and will be marked Confidential. For the purpose of clarity, all orders of [ * ]
are hereby marked as confidential and, therefore, are Confidential Information
of Illumina under this Supply Agreement. The terms and conditions of this Supply
Agreement and any consistent purchase order submitted by Illumina and accepted
by CombiMatrix will control any and all procurement of [ * ] by or on behalf of
Illumina and shall supersede the terms of any orders, invoices, or other
documents issued by CombiMatrix. CombiMatrix will accept any purchase order that
is consistent with the terms of this Supply Agreement. In addition to rights
under Paragraph C6, Illumina may modify or cancel any purchase order by
providing CombiMatrix written notice of such change prior to CombiMatrix
beginning [ * ]; such modification or cancellation may include, but is not
limited to, modifying the quantity of and the delivery date of [ * ].

 

C1.1b      The term “Production Time” is defined as the number of days between
receipt by CombiMatrix of a valid purchase order from Illumina for [ * ] and the
day upon which CombiMatrix delivers the [ * ] to a common carrier for shipment. 
The Production Time for [ * ] shall not exceed [ * ] business days, and
CombiMatrix shall use its best efforts to have [ * ] ordered by Illumina achieve
a Production Time of [ * ] business days or less.  For clarity, as Illumina may
specify shipping and thus shipping times (such as not accepting packages on
particular days or delivering on particular days, using multi-day shipping
instead of overnight shipping, etc.), Production Time excludes the period for
which the [ * ] are in transit to Illumina.  In the event that CombiMatrix will
not be able to meet a Production Time of [ * ] business days, CombiMatrix shall
notify the Illumina employee(s) generating the purchase order via email and will
also provide an estimate of what the revised Production Time will be.  If
Illumina responds via e-mail that it still desires delivery of the original [ *
] ordered (the “Order”), CombiMatrix shall ship the Order as under the revised
Production Time and the original purchase order terms, and Illumina will be
obligated to pay for the Order according to the terms of this Supply Agreement. 
If Illumina does not verify via response email within [ * ] business days that
it still desires the Order (measured from the day that the original email was
sent by CombiMatrix to Illumina), and CombiMatrix has confirmed that the email
was received and acknowledged, CombiMatrix will consider the Order to be
cancelled with no financial obligations incurred by Illumina for the original
Order, and CombiMatrix will not ship the Order.

 

C1.2        CombiMatrix shall not make any changes to the [ * ] or changes to
the manufacturing process of [ * ] or techniques that would result in a change
in any [ * ] specification, performance, or functionality as measured pursuant
to Exhibit B without first obtaining the prior written approval of Illumina,
which shall not be

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “[ * ]” BRACKETED ASTERISKS DENOTE SUCH OMISSIONS.

 

CONFIDENTIAL

 

unreasonably withheld or delayed.  Notwithstanding the foregoing, as Exhibit A
contains price reductions over time, CombiMatrix has (subject solely to its own
judgment) the right to make refinements to its process of producing [ * ],
possibly including but not limited to [ * ].  For clarity, a [ * ] shall be
judged acceptable if it passes the QC Test in Exhibit B.

 

C1.3        In the event CombiMatrix determines that [ * ] will no longer be
made available to Illumina, CombiMatrix will provide written notice to Illumina
no less than [ * ] calendar days prior to the date on which the [ * ] will no
longer be available to Illumina. Illumina will have [ * ] calendar days from
that notice within which to place an end-of-life purchase order having shipping
and delivery-time terms that are consistent with previous purchase orders filled
under this Supply Agreement. For the avoidance of doubt, Illumina has the right
to place an end-of-life purchase order prior to the natural End Date of this
Supply Agreement.

 

C1.4        If either Party believes that forecasting is necessary to ensure the
required volume of supply, then CombiMatrix and Illumina will negotiate in good
faith to amend this Supply Agreement to set forth terms and conditions regarding
quarterly forecasts.

 

C2.  Pricing; Payment; Taxes; Invoice. The pricing in Exhibit A is for [ * ]
from a [ * ]. Payments by Illumina for purchase of a [ * ] are due hereunder
within thirty (30) calendar days after receipt of an invoice from CombiMatrix.
Any [ * ] purchased hereunder may become a component part of an Illumina Product
manufactured by Illumina and/or bought for re-sale, and no retail sales tax is
applicable. All payments shall be made free and clear of, and without reduction
for, any withholding or other taxes, unless CombiMatrix has the legal obligation
to collect taxes, in which case the appropriate amount will be added to its
invoice to Illumina. CombiMatrix shall render a separate invoice for each
shipment made hereunder to Illumina’s Accounts Payable Department, or as
specified on the purchase order, on the day each shipment is made. Each invoice
shall include at least the following information,; as applicable: (i) Illumina’s
purchase order number, (ii) Illumina’s part number if provided by Illumina,
(iii) the quantity of goods shipped, (iv) the date shipped, (v) the address to
which the goods were shipped, and (vi) any other information requested by
Illumina to be on the invoice. In addition to the price of [ * ] ordered (and
required taxes, if any, as explained above), an invoice will include any costs
to be paid by Illumina pursuant to Paragraph C5. A minor discrepancy regarding
the information required by Illumina to be set forth on an invoice does not
relieve Illumina from timely payment.

 

C3.          Quality Testing. If the QC Test in Exhibit B is performed by
Illumina or its Affiliate on a [ * ] and the [ * ] passes the QC Test, then the
[ * ] is judged to be acceptable and may not be returned to CombiMatrix for
refund. If any [ * ] does not pass the QC Test when performed by Illumina or its
Affiliate, then Illumina

 

17

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “[ * ]” BRACKETED ASTERISKS DENOTE SUCH OMISSIONS.

 

CONFIDENTIAL

 

shall provide written notice and [ * ] to CombiMatrix within 30 days of Illumina
receiving the [ * ], and CombiMatrix will provide Illumina with a replacement [
* ] within thirty (30) days at no additional charge to Illumina. In the event
the replacement [ * ] is not provided within the stated time period or does not
pass the QC Test, then CombiMatrix will immediately refund to Illumina the
purchase price (including costs and expenses paid according to Paragraph C5) of
the initial [ * ] that failed the QC Test. In the event that the notice of
failure to pass QC and [ * ] is not received by CombiMatrix within 30 days of
Illumina receiving the [ * ], then CombiMatrix is not required to replace the [
* ] or refund the purchase price.

 

C4.          Title and Risk of Loss.  Shipments of [ * ] shall be FOB point of
origin. Title and risk of loss or damages to a [ * ] will pass to Illumina upon
delivery of the [ * ] by CombiMatrix to the transportation carrier. CombiMatrix
will make every reasonable effort to assist Illumina in filing any claims
associated with improper transportation and handling or loss or damages to a [ *
] during transit.

 

C5.  Shipping; Packing; Insurance; Delivery. All transportation and
transportation insurance costs will be the responsibility of Illumina and, if
paid by CombiMatrix, the actual costs will be set forth on the invoice for
reimbursement by Illumina. Illumina shall have the right to specify shipper and
insurer that will be used to ship [ * ]. If Illumina fails to specify a shipper
and/or insurer, then CombiMatrix may select the shipper and/or insurer.
CombiMatrix shall be responsible for proper packing of [ * ]. Illumina may
request CombiMatrix to provide special packaging at the expense of Illumina.
CombiMatrix shall not combine in the same container [ * ] to be sent to
different receiving locations. CombiMatrix shall ship [ * ] in the quantity as
specified on the purchase order to the point of destination specified on the
purchase order and no later than the date specified on the purchase order.

 

C6.          Failure to Deliver or Meet Requirements.  CombiMatrix shall
immediately provide Illumina written notice of any inability to or delay in
delivering [ * ] under this Supply Agreement or any purchase order hereunder. In
the event CombiMatrix fails, for any reason including, without limitation, to
supply [ * ] that meet specifications, quantities required, or delivery dates,
Illumina shall have all rights and remedies available at law, including, but not
limited to: (a) the right to cancel all or a part of the purchase
order(s) affected by the failure, (b) require CombiMatrix to ship [ * ] via an
expedited delivery method, and CombiMatrix will pay difference in cost and
expense over normal shipping, or (c) the right to terminate this Supply
Agreement by providing thirty (30) days written notice to CombiMatrix.

 

C7.          Infringement Indemnification by CombiMatrix.

 

C7.1        Subject to Paragraphs C8 and C9, and Sections 9.1 and 9.4,
CombiMatrix shall defend, indemnify and hold harmless Illumina, its Affiliates,
its customers, and the respective officers, directors, employees, distributors,
and representatives of each (“Illumina Indemnitees”) from and against any and
all claims, actions, or demands (including, without limitation, liability for
court costs and reasonable fees of attorneys and other professionals),

 

18

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “[ * ]” BRACKETED ASTERISKS DENOTE SUCH OMISSIONS.

 

CONFIDENTIAL

 

collectively, alleging that the [ * ] sold to Illumina hereunder infringes any
intellectual property right of any third party (collectively “Infringement
Claims”), except to the extent any such Infringement Claim is a direct result of
(a) CombiMatrix’s compliance with a custom specification, including Custom
Content, provided by Illumina to CombiMatrix, (b) a combination with, an
addition to, or a modification of the [ * ] after delivery by CombiMatrix to
Illumina or its designee, or (c) use of the [ * ] in a manner not permitted
under this Supply Agreement. However, to the extent any of (a), (b), or (c) is
applicable to an Infringement Claim, that Infringement Claim shall not be
excluded from the obligation to indemnify the Illumina Indemnitees to the extent
the Infringement Claim: (i) arose as a result of the gross negligence or
intentional wrongdoing of CombiMatrix, or (ii) arose as a result of breach of
this Supply Agreement by CombiMatrix, including misrepresentation of any
representation or breach of any warranty made herein.

 

C7.2        In the event use by Illumina, its Affiliates or a customer of either
of any [ * ], or a product made therefrom that comprises [ * ] in a [ * ], is
enjoined due to infringement of any third party’s intellectual property rights,
and the infringement is not a direct result of an exception set forth in
Paragraph C7.1 (a), (b), or (c), Illumina shall permit CombiMatrix: (1) to
procure for Illumina the right to use or continue to use such [ * ] or product
free of any liability for patent infringement; or (2) replace or modify the
applicable [ * ] without any material loss in functionality so as to avoid
infringement; or (3) refund the purchase price and the transportation costs of
such [ * ], except that CombiMatrix will not refund the purchase price of [ * ]
already received by Illumina and that pass the QC Test  If infringement is
alleged, then CombiMatrix may decline to make further shipments of the [ * ]
without being in breach of this Supply Agreement.

 

C8.          Indemnification Conditions. The obligation to indemnify in
Paragraph C7 is conditioned upon: 1) prompt written notice provided by Illumina
of any Infringement Claim for which indemnity is sought; 2) complete control of
the defense and settlement thereof by CombiMatrix; 3) cooperation of the
Illumina Indemnitees in such defense, and 4) the terms and conditions of this
Supply Agreement. CombiMatrix shall be responsible for all indemnification costs
and expenses, including the reasonable costs of the Illumina Indemnitees.

 

C9.          Insurance. Throughout the Term of this Supply Agreement so long as
CombiMatrix is supplying [ * ] to Illumina, and for [ * ] thereafter, each Party
shall maintain general liability and property damage liability insurance
coverage. Such insurance shall have policy limits of no less than $[ * ] per
occurrence for death or personal injury, $[ * ] per occurrence for real and
personal property damage, and $[ * ]umbrella aggregate liability per year.

 

C10.            Warranty for [ * ]. CombiMatrix warrants that a [ * ] will, for
a QC test done within 30 days of Illumina’s receipt of the [ * ], pass the QC
test.

 

19

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “[ * ]” BRACKETED ASTERISKS DENOTE SUCH OMISSIONS.

 

CONFIDENTIAL

 

EXHIBIT D

ADDITIONAL DEFINITIONS APPLICABLE TO [ * ], SUPPLY AGREEMENT, [ * ]

 

The term “Affiliate” is defined as any person or entity that controls, is
controlled by, or is under common control with a Party, wherein control is the
right to control, directly or indirectly, more than fifty percent (50%) of the
equity securities or other ownership interests in the subject entity entitled to
vote in the election of directors or with the power to direct or elect
management of such subject entity.

 

The term “Custom Content” is defined as all [ * ] information provided or
otherwise disclosed by Illumina or its Affiliates to CombiMatrix to [ * ] having
said [ * ] information.

 

The term “Custom Kit” is defined as a product made by or for Illumina or any of
its Affiliates, wherein the product contains [ * ]. For clarity, a Custom Kit
may or may not include additional components, including but not limited to other
consumables, reagents, and instructions sheets.

 

The term “[ * ]” is defined as [ * ] made by CombiMatrix or an Affiliate thereof
for Illumina or an Affiliate thereof pursuant to the Supply Agreement.

 

The term “[ * ]” is defined as [ * ].

 

The term “Illumina Product” is defined as a product, including a Custom Kit,
made by or for Illumina or any of its Affiliates using or containing [ * ].

 

The term “Know How Rights” is defined as any and all rights, other than Patent
Rights, that CombiMatrix and its Affiliates have in knowledge, information,
methods, or material, all of which are necessary for the use, development,
manufacture, or commercialization of [ * ], including the [ * ], software
(including Software), consumables, and equipment related therewith. If and when
a right within Know How Rights becomes part of the subject matter of the claims
of one or more Patents, such Know How Rights shall be included within Patent
Rights.

 

The term “[ * ]” is defined as [ * ].

 

20

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “[ * ]” BRACKETED ASTERISKS DENOTE SUCH OMISSIONS.

 

CONFIDENTIAL

 

The term “[ * ]” is defined to mean the right to [ * ] using
CombiMatrix-supplied [ * ], using CombiMatrix Know-How Rights and Patent Rights
regarding production of [ * ], and using the [ * ].

 


THE TERM “[ * ]” IS DEFINED AS [ * ].


 

The term “[ * ]” is defined as [ * ].

 


THE TERM “[ * ]” IS DEFINED AS [ * ].


 

The term “Patent Rights” is defined as any and all rights CombiMatrix and its
Affiliates have in Patents that are directed towards [ * ], and related software
(including Software), consumables, and equipment of the same, as well as methods
and compositions for making and using same, including the [ * ]. For clarity,
Patent Rights includes rights CombiMatrix has in Patents through ownership,
license, or other manners of transfer of rights as of the Effective Date and
during the Term.

 

The term “Patents” is defined as United States and non-United States
(i) unexpired letters patents (including inventor’s certificates) that have not
lapsed or been held invalid or unenforceable by a court or administrative body
of competent jurisdiction from which no appeal can be taken or has been taken
within the required time period, including, without limitation, any
substitution, extension, registration, confirmation, reissue, reexamination,
renewal or any like filing thereof and (ii) pending applications for letters
patent that have not been the subject of a rejection notice to which a response
cannot be filed or from which an appeal cannot be taken or in respect of which
the applicable period of appeal has expired, including, without limitation, any
continuation, division, or continuation-in-part thereof and any provisional
applications.

 

The term “Software” is defined as software or firmware programs owned by or
licensed to CombiMatrix and provided with the [ * ] by CombiMatrix, and any
updates and upgrades of the foregoing provided by CombiMatrix.

 

The term “Supply Agreement” is defined as the agreement between the Parties
pertaining to supply of [ * ] by CombiMatrix to Illumina and its Affiliates.

 

The term “[ * ]” is defined as [ * ].

 

21

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. “[ * ]” BRACKETED ASTERISKS DENOTE SUCH OMISSIONS.

 

CONFIDENTIAL

 

The term “[ * ]” is defined as [ * ].

 

22

--------------------------------------------------------------------------------